Citation Nr: 1125993	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  04-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected cervical disc syndrome, currently rated 10 percent disabling. 

2.  Entitlement to service connection for obstructive sleep apnea, on a direct basis and as secondary to service-connected disabilities.  

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1970 and from July 1972 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Claims for service connection for posttraumatic stress disorder (PTSD) encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Evidence of record in the current appeal reflects diagnoses of a recurrent major depressive disorder, psychotic depression, depression, a mood disorder, a manic disorder, an anxiety state, and an adjustment disorder-in addition to PTSD.  As such, the Board has recharacterized the Veteran's psychiatric claims as listed on the cover page of this decision.

In an October 2009 decision, the Board granted the Veteran's petition to reopen his claim for PTSD and remanded the claims on the cover page of this decision for further development and consideration. 

The issues of entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C. 




FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's cervical spine disability is manifested by pain, 45 degrees of flexion or more, with slight limitation of motion otherwise; and x-ray findings of degenerative arthritic changes, but no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, moderate impairment, incapacitating episodes, or objective neurologic deficit affecting the upper extremities.

2.   The preponderance of the evidence shows that the Veteran's currently diagnosed obstructive sleep apnea was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2010).  

2.  The criteria for service connection for obstructive sleep apnea, on a direct or a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2000 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in September 2003 and August 2005. 

Regarding the Veteran's sleep apnea claim, the notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran was also apprised of the evidence needed to establish a disability rating.  See Dingess, supra.  While the notification did not advise the appellant of the laws regarding effective dates for any grant of an increased disability rating, no new effective date for award of benefits will be assigned as the claims for increased rating were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Cervical Disc Syndrome

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Consideration must be given to a veteran's possible entitlement to "staged" ratings to compensate him for times since filing the claim when this disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A VA spine examination was conducted in October 2003.  The examiner complained of chronic neck pain.  The examiner noted that X-rays found moderate degenerative disc disease of C5-C7, and first degree spondylolisthesis of C4-C5.  The range of motion of the cervical spine was 50 degrees flexion, 30 degrees extension, 60 degrees right lateral rotation, and 35 degrees left lateral rotation.  Neurological evaluation of the upper extremities found no strength deficit, reflexes were intact, and there was subsequent diminished sensation to light touch along the radial aspect of the right forearm.  The examiner stated that it was conceivable that pain would limit the Veteran's cervical spine functioning but it was not feasible to express a degree of that limitation of function.  

A VA examination was conducted in September 2010.  The range of motion of the cervical spine after evidence repetitions was 45 degrees flexion, 45 degrees extension, 30 degrees right lateral flexion, 40 degrees left lateral flexion, and 70 degrees rotation, bilaterally.  Upper extremity reflexes were 2/4, there was no motor atrophy or loss of tone, and sensory examination was normal.  The examiner stated that there was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  The examiner found that it would be mere speculation on the part of the examiner to estimate any range of motion loss due to flare-ups. 

The Veteran requested an increased rating for his cervical spine disability in August 2003.  The Veteran's cervical disc syndrome is evaluated under 38 C.F.R. 4.71a, Diagnostic Code 5290-5003.  The hyphenated code is intended to show that the Veteran's disability includes both limitation of cervical spine motion, Diagnostic Code 5290, and degenerative arthritis, Diagnostic Code 5003.  38 C.F.R. § 4.27.

When regulations are changed during the course of a veteran's appeal, the presumption of non-retroactivity applies in the absence of expressed agency intent.  Landgraf v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 (VA must give effect to the court's explanation of the prevailing law).  Amendments to regulations cannot be construed to have retroactive effect unless their language requires such a result.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is no such language in the amendments to the regulations at issue in this case.  Consequently, the Board has considered whether an increased evaluation may be warranted under either the old or new version of the schedule for rating disabilities of the spine; but recognizes that application of the newer regulations can be no earlier than the effective date of the change.

Under the previous rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5290 evaluated limitation of motion of the cervical spine.  Slight limitation of motion warrants a 10 percent rating; moderate limitation of motion warrants a 20 percent rating.

The medical evidence shows that the Veteran's cervical spine is not more than slightly limited in motion.  In light of the foregoing, a 10 percent rating is appropriate, and a higher rating is not shown to be warranted under the previous rating schedule.

The provisions of Diagnostic Code 5290 (which pertained to limitation of cervical spine motion) were changed, effective from September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 2002).  Those changes were later incorporated into the revised regulations for rating disabilities of the spine that became effective on September 26, 2003, and Diagnostic Code 5290 was renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5237.  See 68 Fed. Reg. 51,454-56.

Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula.  The General Rating Formula for Diseases and Injuries of the Spine assigns a 40 percent rating for unfavorable ankylosis of the entire cervical spine; a 20 percent rating for combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent rating for combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.

The objective findings do not show that the cervical spine is manifested by forward flexion of 30 degrees or less, or by a combined range of motion of 170 degrees or less.  The combined range of motion of the cervical spine on latest examination of record is 300 degrees.  Further, there is no objective evidence on the VA examinations or treatment records of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  For these reasons, the medical evidence shows that the Veteran does not satisfy the criteria for a 10 percent rating under the revised General Rating Formula.

Even if DeLuca factors are contemplated under either evaluation criteria, there is no credible objective evidence to demonstrate that pain on use or during flare-ups results in additional functional limitation to the extent that would provide the Veteran an increased rating under either the old or new regulations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206-07.

Consideration under the revised regulations must be given to any associated objective neurologic abnormalities (in addition to orthopedic manifestations), including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

There are no objective neurologic deficits shown by the evidence.  VA examinations have specifically indicated that there was no radiculopathy, objective sensory deprivation, reflex deficits, muscle strength diminution, or muscle atrophy.  Therefore, an increased rating for separate neurological disability is not warranted.  

Under the former provisions of Diagnostic Code 5293, a noncompensable evaluation is assigned for post-operative, cured intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Under the revised regulations, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the Veteran's cervical spine disability is not consistent with intervertebral disc syndrome, and intervertebral disc syndrome has not been formally diagnosed.  Thus, the Veteran's service-connected cervical spine disability cannot be rated under either the old or new Diagnostic Code pertaining to intervertebral disc syndrome.

Consideration has also been given regarding whether any of the assigned schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

At no time during the pendency of this claim, has the disability been more or less disabling than as currently rated.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Obstructive Sleep Apnea

Service connection will be granted if a disability resulted from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Secondary service connection may be granted for a disability which is proximately due to or the result of an established service-connected condition.  38 C.F.R. § 3.310.  Secondary service connection may be found when an established service- connected condition aggravates a non-service-connected disability.  In such case, the claimant will be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If there is no evidence of a chronic condition during service, or an applicable presumption period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Id.

Service treatment records are negative for a diagnosis of sleep apnea.  However, in various statements of record, the Veteran has asserted that he experienced sleep disturbance during service.

Subsequent to service, a May 2000 report from G.D.L., M.D., a respiratory diseases specialist, was silent as to any complaints or findings of sleep apnea.  A VA respiratory diseases examination was conducted in March 2002.  There were no complaints or findings of sleep apnea.  However, VA progress notes indicate treatment for sleep apnea beginning in 2003.

A VA examination was conducted in September 2010.  After an examination and review of the Veteran's claims file, the examiner diagnosed morbid obesity with obstructive sleep apnea.  While noting the Veteran's reports of sleep disturbance in service, she also noted that the vast majority of people with sleep disturbance do not have sleep apnea.  The Veteran's weight at separation from service was 182 pounds, and the Veteran's body mass index (BMI) increased from 27 to 43 from 1989 to 2010.  The examiner noted that the Veteran reported the onset of sleep apnea around 2002 or 2003.  The predominate causes of obstructive sleep apnea are developmentally narrow oropharyngeal airway and obesity.  For these reasons, the examiner opined that it was less likely as not that the Veteran's obstructive sleep apnea was caused or related to service.  

The Veteran genuinely believes that his obstructive sleep apnea was incurred in service and/or caused by his service-connected disabilities, cervical spine disability, hypertension, tinnitus, and GERD (previously rated as peptic ulcer disease).  He notes that he has had sleep problems since service.  The Veteran is competent to comment that he has had sleep disturbance since service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matters as complex as whether his sleep disturbance was a symptom sleep apnea, or that his sleep apnea is due to another condition.  Therefore, his lay opinions as to nexus of no probative value.  It is also far outweighed by the detailed opinion provided by the medical professional who reviewed the Veteran's claims file and provided the reasons for his contrary opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

There is no evidence of continuity of symptomatology during the intervening years after his discharge from service and the initial diagnosis in 2003.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology).  Sleep apnea is not a condition capable of lay observation such as varicose veins or tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for cervical disc syndrome is denied.  

Service connection for obstructive sleep apnea is denied.  


REMAND

The October 2009 Remand requested that the Veteran be contacted and asked to provide as specific information as possible regarding his in-service stressors while aboard ship in the Vietnam War theater of operations.

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a).

In adjudicating a service connection claim for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the procedural standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-52 (July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f) (3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f) (3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f) (3).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the amendment to VA regulations discussed above, remand is necessary to afford the Veteran a new VA examination with a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Given the clinical psychiatric diagnoses of record which include PTSD, an examination is required for a VA psychiatrist or psychologist to provide an opinion addressing whether a claimed stressor is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.

Clarification is also required to ascertain the nature and etiology of the psychiatric disabilities diagnosed other than PTSD and their relationship to service, if any.  The Veteran was afforded a VA examination in September 2010, but that examiner's opinion was inconclusive.  Accordingly, the Veteran should be afforded a new VA examination to address these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should request all VA medical records pertaining to the Veteran that date from February 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all additional VA treatment records, dated from February 2011 to present, concerning PTSD or any other acquired psychiatric disorder and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If it is determined that they are unavailable, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Give the Veteran a reasonable length of time in which to respond.  

2.  After the above development is completed, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his psychiatric disabilities.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the DSM-IV.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

If the psychiatrist or psychologist finds that the Veteran meets the criteria for a diagnosis of PTSD, then he or she state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current symptoms are related to a confirmed stressor or a stressor involving fear of hostile military activity.  The Veteran has reported stressors involving fear of hostile military while serving aboard a ship around the waters of Vietnam, therefore, the examiner should opine as to whether such reported stressors are adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f), as amended by 75 Fed. Reg. 41,092 (July 15, 2010).

In the alternative, the examiner is also asked to express an opinion as to whether the Veteran's other currently diagnosed psychiatric disabilities, including but not limited to recurrent major depressive disorder, psychotic depression, depression, a mood disorder, a manic disorder, an anxiety state, and an adjustment disorder, are at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's period of active service.  The examiner must provide a complete rationale for any stated opinion.

3.  Then readjudicate the psychiatric claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


